Order of disposition, Family Court, New York County (Leah Marks, J.), entered on or about January 12, 1996, which determined that appellant had violated the terms of his probation and placed him in the custody of the Division for Youth for a period of 18 months, unanimously affirmed, without costs.
The court applied the appropriate standard, to wit, proof by a preponderance of the evidence (Matter of Alpheaus M., 168 AD2d 208, 209). Appellant’s attendance records were properly admitted (CPLR 2307, 4518; Education Law § 3211 [2]). The court’s determination that the least restrictive alternative for appellant was placement was supported by appellant’s failure to show any improvement, as indicated by his violation of every condition of his probation, and by the conclusions of appellant’s probation officer and the examining psychologist (see, Matter of Katherine W., 62 NY2d 947). Concur—Murphy, P. J., Wallach, Nardelli, Tom and Colabella, JJ.